           Case 2:20-cv-00242-JCM-NJK Document 58
                                               57 Filed 10/26/20
                                                        10/21/20 Page 1 of 2




 1   David Krieger, Esq.
     Nevada Bar No. 9086
 2   Shawn Miller, Esq.
     Nevada Bar No. 7825
 3
     KRIEGER LAW GROUP, LLC
 4
     2850 W. Horizon Ridge Parkway
     Suite 200
 5   Henderson, Nevada 89052
     Phone: (702) 848-3855
 6   Email: dkrieger@kriegerlawgroup.com
     Email: smiller@kriegerlawgroup.com
 7
                           IN THE UNITED STATES DISCTRICT COURT
 8                              FOR THE DISTRICT OF NEVADA
 9                                                  )   Case No. 2:20-cv-00242-JCM-NJK
     DIAHANN POZOS-MALETTA,                         )
10                                                  )
                        Plaintiff,                  )
11                                                      STIPULATION AND ORDER
                                                    )
                                                        DISMISSING ACTION WITH
                                                    )   PREJUDICE
12          vs.
                                                    )
                                                    )
13   EQUIFAX INFORMATION SERVICES,                  )
     LLC; TRANSUNION, LLC; WESTERN                  )
14   FEDERAL CREDIT UNION;                          )
     NORDSTROM/TD BANK USA,                         )
15                                                  )
                                                    )
16                       Defendants.                )

17                                              STIPULATION
18          Plaintiff Diahann Pozos-Maletta and TransUnion, LLC hereby stipulate and agree that the
19   above-entitled action shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41

20   …

21   …

22   …

23   …

24
     …
     …
25

26
                                                Page 1 of 2
27

28
             Case 2:20-cv-00242-JCM-NJK Document 58
                                                 57 Filed 10/26/20
                                                          10/21/20 Page 2 of 2




 1   a)(2). Each party shall bear its own attorney's fees, prejudgment interest, and costs of suit.

 2           Dated: October 21, 2020

 3

 4
       By:     /s/ David Krieger, Esq.                   By:     /s/ Jennifer Bergh, Esq.
 5             David Krieger, Esq.                               Jennifer Bergh, Esq.
               Nevada Bar No. 9086                               Nevada Bar No. 14480
 6
               KRIEGER LAW GROUP, LLC                            QUILLING SELANDER LOWNDS
               2850 W. Horizon Ridge Parkway                     WINSLETT & MOSER, P.C.
 7
               Suite 200                                         6900 N. Dallas Parkway
 8             Henderson, Nevada 89052                           Suite 800
               Attorney for Plaintiff                            Plano, Texas 75024
 9                                                               Attorney for Defendant

10

11                                                 ORDER

12                                                         IT IS SO ORDERED
13
                                                           ____________________________
14
                                                           UNITED STATES DISTRICT JUDGE
15                                                                 October 26, 2020
                                                           DATED: ____________________
16

17

18

19

20

21

22

23

24

25

26
                                                  Page 2 of 2
27

28
